Citation Nr: 1042427	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  09-01 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to waiver of recovery of an overpayment in the 
calculated amount of $873.59 in educational benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from November 2004 to July 
2005.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2008 decision of the 
Department of Veterans Affairs (VA) Debt Management Center in 
Fort Snelling, Minnesota.  The Veteran's claim is now in the 
jurisdiction of the Regional Office (RO) in Louisville, Kentucky.

In October 2009, the Board issued a decision which found that the 
Veteran had timely filed his request for waiver of recovery of an 
overpayment, and remanded this issue for additional evidentiary 
development and adjudication on the merits.


FINDINGS OF FACT

1.  In June 2004, the Veteran was awarded VA educational 
assistance benefits for his enrollment at Jefferson Community 
College beginning in August 2004.  

2.  On November 5, 2004, the Veteran began a period of active 
duty military service which continued until July 29, 2005.

3.  An overpayment of educational benefits in the amount of 
$873.59 was properly created, but recovery of this overpayment 
would be against equity and good conscience.  


CONCLUSION OF LAW

The overpayment of educational benefits in the amount of $873.59 
was properly created, but the Veteran is entitled to waiver of 
recovery of the overpayment.  38 U.S.C.A. § 5302 (West 2002); 38 
C.F.R. §§ 1.962, 1.965(a) (2010). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, Veterans Claims Assistance Act of 2000 (VCAA) 
notice is not required because the issue presented involves a 
claim for waiver of recovery of overpayment of VA benefits.  See 
Barger v. Principi, 16 Vet. App. 132, 138 (2002) (holding that 
the notice and duty to assist provisions of the VCAA do not apply 
to waiver of recovery matters, as Chapter 53, Title 38, United 
States Code, contains notice provisions).  All evidence needed 
for an equitable determination in the instant appeal has been 
obtained and waiver of recovery of the overpayment is being 
granted; therefore, the Veteran is not prejudiced by the 
determination below.

In June 2004, the Veteran was awarded VA educational assistance 
benefits based on his enrollment at Jefferson Community College 
beginning in August 2004.  

On November 5, 2004, the Veteran was called up for active duty 
military service which continued until July 29, 2005.  

In an August 2008 letter, the Veteran acknowledged his receipt of 
educational benefits in the amount of $873.59 and further 
indicated that this money was used for school-related expenses.  
He reported, and has also testified, that his military service 
deployment resulted in his being unable to finish school for the 
fall semester.  

Records in the Veteran's claims folder document that he 
discontinued his educational courses in September 2004.

Under these circumstances, the Board finds that the Veteran was 
no longer entitled to educational benefits, and that the 
overpayment in the amount of 
$873.59 was properly created. 

The Veteran is seeking a waiver of recovery of the overpayment.  
He contends that the cause of the overpayment was his having been 
called up to active duty military service which prevented him 
from continuing his education.

Recovery of an overpayment will be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the part 
of the person seeking a waiver and if the recovery of the 
indebtedness from the payee who received such benefits would be 
against equity and good conscience.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. §§ 1.963, 1.965 (2010).

The phrase "equity and good conscience" means the arrival at a 
fair decision between the obligor and the Government.  In making 
this determination, consideration will be given whether 
withholding of the benefit or recovery would nullify the 
objective for which the benefits were intended.  38 U.S.C.A. § 
5302; 38 C.F.R. § 1.965(a).

The standard of "equity and good conscience" will be applied when 
the facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be unduly 
favorable or adverse to either side.  Id.

As there is no evidence of fraud, misrepresentation, or bad faith 
on the part of the Veteran and as he timely requested a waiver, 
there is no statutory bar to waiver in this case.  

In determining whether the recovery of the overpayment would be 
against equity and good conscience, the Board may consider 
several factors.  Under the regulation, "equity and good 
conscience" involves a variety of elements: (1) fault of the 
debtor, (2) balancing of the faults, (3) undue hardship, (4) 
whether recovery would defeat the purpose of the benefit, (5) 
unjust enrichment, and (6) changing position to one's detriment.  
38 C.F.R. § 1.965; see also 38 U.S.C.A. § 5302(b).  The list of 
elements is not all-inclusive.  See Ridings v. Brown, 6 Vet. App. 
544, 546 (1994).

After reviewing the Veteran's claims folder, the Board finds the 
Veteran to be partly responsible in the creation of this 
overpayment.  The Board also finds, however, that the government 
shares blame in the creation of this overpayment.  Specifically, 
the government ordered the Veteran to active duty without taking 
any action to discover and discontinue the government's ongoing 
payments of VA educational benefits to him.  The Veteran's 
December 2009 financial status report, VA Form 5655, documented 
that his monthly expenses currently exceeded his total monthly 
net income.  Thus, the Veteran would incur undue hardship if 
required to repay this debt.  In addition, although the Veteran 
received the money at issue, he has testified that he used it for 
school-related expenses.  As he was unable to finish the school 
semester due to his having been called to active duty, he has not 
been unjustly enriched by this payment.  

Considering all factors, the Board finds that it would be against 
equity and good conscience for the VA to recover the overpayment 
of educational benefits in the amount of $873.59.  Accordingly, 
waiver of recovery of the educational benefits overpayment is 
granted.


ORDER

Waiver of recovery of an overpayment in educational benefits in 
the calculated amount of $873.59 is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


